DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 4/19/2022.
Claims 1, 3, and 22 have been amended. Support for claim 1, 3, and 22 is found in page 8, lines 25-27 and Page 12, lines 29-30 of the instant specification.
Claims 4-5, 7-9, 14-19, 24-26, 28-29, 32, 44-53, 57-59, and 63 have been cancelled.
Claims 1-3, 6, 10-13, 20-22, are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 23, 27, 30, 31, 33-36, 43, 54-56, and 60-62 directed to invention non-elected without traverse.  Accordingly, claims 23, 27, 30, 31, 33-36, 43, 54-56, and 60-62 been cancelled.

Claim Rejections
The 35 U.S.C. § 103 rejection of claims 1-3 ,6-10, 11 and 20-22 are withdrawn because of the amendments of the claims.

Allowable Subject Matter
Claims 1-3, 6, 10-13, 20-22 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
	a. 	The closest prior art of record, Chiang (US20170288281A1). Chiang discloses lithium metal electrodes and passivation layer comprising an alkali metal with a thickness of greater than or equal to 50 nm and the lithium alkali metal salt in the passivation layer is up to 100 wt % but does not disclose or suggest the passivation layer formed by reacting with the alkali metal layer with  a gas. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728


/Maria Laios/Primary Examiner, Art Unit 1727